Hvhajt, C. J.
Belator asks for a writ of prohibition against Morris L.' Duncan, and also against the Judge of the Sixth District Court of New Orleans, and the Sheriff of the Parish of Orleans, restraining them from exacting. from him the payment of the cost of the appeal in the case styled Morris L. Duncan v. Christian Boye.
Morris L. Duncan sued the relator in said District Court, and obtained judgment for only a part of the amount claimed by him in his petition.
Duncan, believing that he was aggrieved, by not having got judgment for the whole amount claimed by him, took an appeal to this Court to have the supposed grievance in the judgment corrected.
We rendered judgment confirming that of the District Court, there being no error therein.
Belator complains that the Judge of said District Court had decided that Duncan was, under our decree, entitled to the costs of the appeal; that execution had issued from said Court, according to the opinion of the Judge, and that the Sheriff was proceeding- to collect from him this cost.
He avers that our judgment did not condemn him to pay the costs of the appeal.
Respondent Duncan answers by saying that there is not sufficient averment, nor legal cause, for issuing the writ.
We consider that the averments are sufficient, and that there is legal cause for the writ.
A Judge of the lower Court has only authority to enforce the judgments of this Court. C. P. 915. He cannot interpret our decision, and enforce different decrees than those rendered by it.
When he does so, he exceeds his jurisdiction, and the law gives the remedy applied for by relator. C. P. 845 and 853; 19 La. 174.
Our appellate jurisdiction would be nugatory if we had not the power of preventing inferior Courts from reversing our decisions when sent to them to be enforced.
Our judgment on the appeal was, that the judgment of the lower Court be affirmed, with costs.
In a similar judgment, this Court has interpreted such expression to mean that the party cast was to pay the costs of the appeal. 14 An. 278. C. P. 629. Duncan was the appellant and the party cast in this suit. He must, therefore, pay the costs of the appeal.
*104It is ordered, adjudged and decreed, that a writ of prohibition be issued in the name of the State of Louisiana to Morris L. Duncan, to the Judge of the Sixth District Court of New Orleans, and to the Sheriff of the Parish of Orleans, prohibiting' them from demanding or exacting from Christian Boyé, the payment of the costs of the appeal in the case of Moms L. Duncan v. Boye. Defendants in this suit to pay costs.